       2:17-cr-20037-JES-JEH # 245        Page 1 of 7                                         E-FILED
                                                                Friday, 15 February, 2019 09:08:30 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

        THE UNITED STATES OF AMERICA’S MOTION IN LIMINE TO
     PRECLUDE INSTRUCTIONS OR ARGUMENT ON “RESIDUAL DOUBT”

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude the defendant from making

argument on the topic of “residual doubt.”

       The defendant may, during the penalty phase, request a jury instruction or the

opportunity to argue “residual doubt” concerning his guilt of the underlying capital

offense. The defendant may also attempt to discuss the issue during voir dire. The

United States respectfully requests that the Court preclude any such instruction or

argument, as neither the Constitution nor the FDPA provide a basis for the concept of

“residual doubt.”

       “The Eighth and Fourteenth Amendments require that the sentencer . . . not be

precluded from considering, as a mitigating factor, any aspect of a defendant’s
       2:17-cr-20037-JES-JEH # 245         Page 2 of 7



character or record and any of the circumstances of the offense that the defendant

proffers as a basis for a sentence less than death.” Eddings v. Oklahoma, 455 U.S. 104, 110

(1982) (quoting Lockett v. Ohio, 438 U.S. at 604 (1978) (plurality opinion)). The Supreme

Court, however, has declined to require residual doubt instructions. As Justice White,

writing for a four-justice plurality, explained:

       Our edict that, in a capital case, “the sentencer [may] not be precluded from
       considering as a mitigating factor, any aspect of a defendant’s character or
       record and any of the circumstances of the offense,” in no way mandates
       reconsideration by capital juries, in the sentencing phase, of their “residual
       doubts” over a defendant’s guilt. Such lingering doubts are not over any
       aspect of petitioner’s “character,” “record,” or a “circumstance of the
       offense.” This Court’s prior decisions, as we understand them, fail to
       recognize a constitutional right to have such doubts considered as a
       mitigating factor.

Franklin v. Lynaugh, 487 U.S. 164, 174 (1988) (internal quotations and citations omitted)

(original emphasis and brackets); see also United States v. Wilson, 956 F. Supp. 2d 397,

399-401 (E.D.N.Y. 2013) (collecting cases that reject the concept of residual doubt).

Justice O’Connor’s Franklin concurrence reflected the same concerns: “‘[R]esidual

doubt’ about guilt is not a mitigating circumstance . . . . Nothing in our cases mandates

the imposition of the heightened burden of proof at capital sentencing.” 487 U.S. at 188

(O’Connor, J., concurring).

       In Oregon v. Guzek, the Supreme Court again recognized that the Eighth

Amendment does not provide capital defendants with the right to present residual

doubt evidence. 546 U.S. 517, 523-26 (2006). Although the Court stopped short of

holding that residual doubt argument was improper, the Court held that the lower

courts erred in determining the Supreme Court’s jurisprudence requires that the

                                              2
       2:17-cr-20037-JES-JEH # 245          Page 3 of 7



defendant be allowed to present residual doubt argument at the penalty phase. Id. at

525.

       Justice Scalia, joined by Justice Thomas, concurred and opined that the Court

should have definitively precluded such arguments, emphasizing Franklin’s skepticism

of residual doubt. Id. at 529. Justice Scalia noted that “[i]n 1986, Justice Marshall

correctly observed that there had been ‘few times in which any legitimacy has been

given to the power of a convicted capital defendant facing the possibility of a death

sentence to argue as a mitigating factor the chance that he might be innocent.’” Id.

(quoting Lockhart v. McCree, 476 U.S. 162, 205 (1986) (dissenting opinion)). As Justice

Scalia noted, the Court has, since Lockhart, consistently refused re-litigation of a capital

defendant’s guilt – even where the Court has sent the case back for re-sentencing. Id.

(citing cases); see also United States v. Rodriguez, 581 F.3d 775, 815 (8th Cir. 2009) (holding

the district court did not abuse its discretion in denying a request for a residual doubt

instruction); United States v. Jackson, 549 F.3d 963, 981-82 (5th Cir. 2008) (same). Given

that the Constitution does not require a reconsideration of guilt on remand for

sentencing errors, it certainly cannot be used to justify asking the jury to reconsider the

defendant’s guilt in the penalty phase when the same jury will have just convicted him.

       Moreover, the FDPA does not authorize mitigating factors related to residual

doubt. The FDPA lists seven mitigators – residual doubt is not among them. 18 U.S.C.

§§ 3592(a)(1)-(7). Even the FDPA’s catch-all mitigating factor does not support a

residual doubt argument. That provision, set forth at Section 3592(a)(8), allows

consideration of “[o]ther factors in the defendant’s background, record, or character or

                                               3
       2:17-cr-20037-JES-JEH # 245         Page 4 of 7



any other circumstance of the offense that mitigate against imposition of the death

sentence.” As Franklin held, however, “lingering doubts are not over any aspect of

petitioner’s character, record, or a circumstance of the offense.” 487 U.S. at 174. Simply

put, “residual doubt” does not fit within the non-statutory mitigating evidence

authorized by Congress.

       Accordingly, federal courts have routinely refused to allow residual doubt

instructions and argument. See Wilson, 956 F. Supp. 2d at 399-401; Rodriguez, 581 F.3d at

815; Jackson, 549 F.3d at 981-82; United States v. Caro, 483 F. Supp. 2d. 513, 518-20 (W.D.

Va. 2007) (relying on both Supreme Court precedents and a statutory analysis of the

FDPA to reject residual doubt); United States v. Eye, Case Nos. 05-00344-01, 02-CR-W-

ODS, 2008 WL 2121011, at *2 (W.D. Mo. May 19, 2008) (holding “the FDPA does not

permit a jury to be instructed that it can consider residual doubt of guilt when

determining an appropriate sentence”); United States v. Lecco, Case Nos. 2:05-00107-01

and 2:05-00107-02, 2007 WL 4224724, *7 (S.D. W.Va. Nov. 27, 2007).

       The Eighth Circuit’s Rodriguez case is particularly applicable. In that case, the

defendant argued that the district court erred when it rejected his residual doubt jury

instruction during the penalty phase. The defendant argued that no evidence

established where and when the victim died, or whether she was dead when he

allegedly transported her across state lines. In affirming the district court’s decision

excluding the instruction, the Eighth Circuit held:

       During the penalty phase, the district court rejected a proposed instruction
       allowing the jury to consider “residual doubt” about whether Sjodin was
       alive at the moment transportation began.

                                              4
       2:17-cr-20037-JES-JEH # 245         Page 5 of 7



       Rodriguez grounds his challenge on 18 U.S.C. § 3592(a), which permits the
       jury to consider “any mitigating factor” when weighing a death sentence.
       “[T]he Eighth and Fourteenth Amendments require that the sentencer . . .
       not be precluded from considering, as a mitigating factor, any aspect of a
       defendant’s character or record and any of the circumstances of the offense
       that the defendant proffers as a basis for a sentence less than death.” Eddings
       v. Oklahoma, 455 U.S. 104, 110 (1982), quoting Lockett v. Ohio, 438 U.S. 586,
       604 (1978) (plurality opinion).

                                         * * * * *

       Franklin addressed the constitutional claim in favor of a “residual doubt”
       instruction, rather than an argument based on § 3592(a). The Justices'
       reasons for declining to recognize a constitutional rule apply with equal
       force the FDPA. Residual doubt is not a mitigating circumstance of the
       defendant or of the offense. Rather, residual doubt, if it exists, highlights
       the difficulty of ever proving anything with complete certainty. Section
       3592(a) does not require a district court to grant such an instruction at
       sentencing, and the district court here did not abuse its discretion by
       rejecting Rodriguez’s request.

Rodriguez, 581 F.3d at 815.

       Indeed, residual doubt arguments increase the United States’ burden of proof

even though there is no constitutional or statutory basis for doing so. As the Rodriguez

court noted, it is difficult to ever prove anything with complete certainty – and that is

not the United States’ burden. United States v. Glass, 846 F.2d 386, 387 (7th Cir. 1988)

(holding that “[t]rial counsel may argue that the government has the burden of proving

the defendant’s guilt “beyond a reasonable doubt,” but they may not attempt to define

“reasonable doubt”) (emphasis in original). “[A]bsent a clear directive to do so, courts

should not allow for arguments that alter the customary and time-honored burdens

imposed on litigants.” Eye, 2008 WL 2121011, at *2. (noting residual doubt arguments




                                             5
       2:17-cr-20037-JES-JEH # 245         Page 6 of 7



transform burden of proof, which is contrary to longstanding findings and principles of

our justice system.)

       The overwhelming force of binding and persuasive precedent holds that the

defendant is not permitted to introduce the concept of “residual doubt” at any point in

a capital trial. Neither the Constitution nor the FDPA support a different conclusion.

The United States respectfully submits that allowing the defendant to instruct, or argue

to, the jury as to “residual doubt” would not only serve to enlarge the United States’

burden of proof, it would confuse the jury as to its role. 18 U.S.C. § 3593(c).

       WHEREFORE, the United States respectfully requests this Court to preclude the

defendant from offering instructions or argument on “residual doubt.”

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                               /s/ James B. Nelson
Eugene L. Miller                                  James B. Nelson
Assistant United States Attorney                  Trial Attorney
201 S. Vine St., Suite 226                        Capital Case Section
Urbana, IL 61802                                  United States Department of Justice
Phone: 217/373-5875                               1331 F. Street NW, Room 625
Fax: 217/373-5891                                 Washington, DC 20004
eugene.miller@usdoj.gov                           Phone: 202/598-2972
                                                  james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov

                                              6
       2:17-cr-20037-JES-JEH # 245         Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             7
